Citation Nr: 1137411	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  06-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying service connection for bipolar disorder.  In May 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in January 2006.

The Veteran was scheduled for a Travel Board hearing in July 2007.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In May 2010, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records, verifying the Veteran's current address, and scheduling the Veteran for a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA psychiatric treatment records in May 2010.  In August 2010, the AMC contacted Summit Behavioral Healthcare Center to verify the Veteran's residency and contact information.  The AMC then scheduled the Veteran for a VA examination in October 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

As noted above, the AMC verified that the Veteran was a resident at Summit Behavioral Healthcare Center as of August 2010.  Although the notification letter is not in the claims file, it appears that the Cincinnati VA Medical Center sent the Veteran notice of his scheduled VA examination at that address.  The Veteran did not report for that examination.  The AMC then sent a supplemental statement of the case to the Veteran at the Summit Behavioral Healthcare Center address in June 2011.  This communication from VA to the Summit Behavioral Healthcare Center address was returned by the United States Postal Service without a forwarding address.  Although the examination notification letter was not returned, the Board finds that a remand is warranted to ensure the Veteran has proper notice of the scheduled VA examination.  Further, there is also of record an address for the Veteran in Batavia, Ohio, although it is not clear if this address was ever the Veteran's residence.

Additionally, the evidence indicates that the Veteran has received in-patient treatment at the Summit Behavioral Healthcare Center as recently as August 2010.  However, the claims file is negative for any treatment records from this facility dated after 2004.  On remand, the AMC should attempt to secure a release of information from the Veteran and obtain any outstanding treatment records from this facility.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should attempt to obtain the Veteran's current mailing address and/or contact information, to 

include by contacting the Veteran's representative and the United States Postal Service.  The AMC should also attempt to contact the Veteran at any phone numbers or contact points of record in order to obtain his current mailing address and/or other contact information, to include the address in the claims folder in Batavia, Ohio.  This mailing address and/or other contact information must be provided to the Cincinnati VAMC for scheduling purposes.  Copies of this remand and the June 2011 supplemental statement of the case should also be sent to the Veteran at any address identified.  If the AMC is unable to obtain the Veteran's current contact information, this should be noted in the claims folder.  

2.  Thereafter, the Veteran should be contacted at the address identified by the AMC and asked to provide a signed release of information for the Summit Behavioral Healthcare Center and any other facilities or treatment providers.  If the Veteran returns a complete release of information, the AMC should obtain these records and associate them with the claims file.

3.  After completion of the above, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any acquired psychiatric disorder found to be present.  The VAMC should inform both the Veteran and his representative of his scheduled examination.  A copy of this notification letter should be included in the claims file.  

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran's current psychiatric disorder was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the Veteran fails to report for his scheduled examination, this must be specifically noted in the claims file.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

